Bonds.com Group, Inc. 8-K Exhibit EXECUTION VERSION UNIT PURCHASE AGREEMENT This UNIT PURCHASE AGREEMENT (the “Agreement”), dated as of January 11, 2010, is entered into by and between Bonds.com Group, Inc., a Delaware corporation (the “Company”) and UBS Americas Inc., a Delaware corporation (the “Buyer”). WHEREAS: A.The Company and the Buyer are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States Securities and Exchange
